DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 01/26/2021 amended claims 1, 3-5, 11, and 16.  Claims 1-12 and 14-16 are pending and rejected.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimori ‘679 (US 20140240679 A1) in view of Nishimori ‘104 (US 20130308104 A1) and in further view of Mart (US 20110075433 A1).

Nishimori ‘679 does not explicitly teach the plurality of fins being stacked in a direction perpendicular to a direction in which the suction mechanism sucks the heated air through the plurality of fins.
Nishimori ‘104 teaches the plurality of fins (15/15b) being stacked in a direction perpendicular to a direction in which the fan (3, 3a, 3b) moves the air through the plurality of fins (15/15b; Fig. 3).

Nishimori ‘679 does not explicitly teach a suction mechanism mounted the first mounting portion that sucks heated air through the plurality of fins, where the second mounting portion is on an opposite side of the first mounting portion, such that cooling air entering the first intake port contacts the peripheral edges of the plurality of fins and moves in a direction parallel to a direction of air discharged from the suction mechanism.
Mart teaches a suction mechanism (202) mounted the first mounting portion (114) that sucks heated air through the plurality of fins (112), where the second mounting portion (108) is on an opposite side of the first mounting portion, such that cooling air entering the first intake port (302) and moves in a direction parallel to a direction of air discharged from the suction mechanism ([0034]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nishimori ‘679 with Mart such that that cooling air entering the first intake port (302) contacts the first peripheral edges of the plurality of fins and moves id a direction parallel to the fins to be discharged from the second peripheral edges of the fins into the suction mechanism; because it allows controlling the air flow of the exhaust air in the direction away from the light sources.
Regarding claim 2, Nishimori ‘679, as modified by Nishimori ‘104 and Mart, further teaches the heat dissipation section (13, 4-n, 10-n and/or 15, 15a/b) includes a second intake port (between 10-n and 10-n+1 or between 4-n and 4-n+1) between the first and second mounting portions (first and second surfaces of 13).  

Regarding claim 4, Nishimori ‘679, as modified by Nishimori ‘104 and Mart, further teaches the second intake port (between 4-n and 4-n+1) is provided in each of third surfaces opposed to each other between the first surface and the second surface, in which third edge portions of each of the plurality of fins (13, 4-n, 10-n and/or 15, 15a/b) are aligned, the third edge portions being opposed to each other between the first peripheral edges of the fins and the second peripheral edges of the fins.  
Regarding claim 5, Nishimori ‘679, as modified by Nishimori ‘104 and Mart, further teaches a heat transport section (13) including a first connection thermally connected to the plurality of light source units (11-n), and a second connection thermally connected to the plurality of fins (13, 4-n, 10-n and/or 15, 15a/b), the heat transport section being configured to transport heat from the first connection to the second connection.  

Regarding claim 8, Nishimori ‘679, as modified by Nishimori ‘104 and Mart, further teaches the light source section (11) sets the same direction as the emitting direction of the one or more light sources, as an optical axis direction (Fig. 1-13).  
Regarding claim 9, Nishimori ‘679, as modified by Nishimori ‘104 and Mart, further teaches the plurality of light source units (11-n) are solid-state light sources ([0035]).  
Regarding claim 10, Nishimori ‘679, as modified by Nishimori ‘104 and Mart, further teaches the suction mechanism includes a fan ([0034]).  
Regarding claim 12, Nishimori ‘679, as modified by Nishimori ‘104 and Mart, further teaches an extending surface of the second mounting portion (second surface of 13) facing the plurality of fins (13, 4-n, 10-n and/or 15, 15a/b) is orthogonal to a direction of the cooling air entering the first intake port and moving through the plurality of fins (13, 4-n, 10-n and/or 15, 15a/b; Fig. 5, 7, 10, and 13).  
Regarding claims 14 and 15, Nishimori ‘679, as modified by Nishimori ‘104 and Mart, further teaches the plurality of fins (13, 4-n, 10-n and/or 15, 15a/b) are disposed directly adjacent to areas of the second mounting portion (second surface of 13) on which each of the light source units (11-n) is mounted (Fig. 5, 7, 10, and 13).  
Regarding claim 16, the combination of Nishimori ‘679, Nishimori ‘104 and Mart consequently results in the first mounting portion on which the suction mechanism is mounted is disposed on the second surface formed by the second peripheral edges located on a longer .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimori ‘679 in view of Nishimori ‘104, Mart and in further view of Lee (US 20130077293 A1).
Regarding claim 6, neither Nishimori ‘679 nor Mart teaches the heat transport section (13) includes a heat pipe.
Lee teaches using heat pipes (42, 44, 442, 444, 446) to transfer heat to the fins (13, 4-n, 10-n and/or 15, 15a/b) (Fig. 3-9).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nishimori ‘679 and Mart with Lee; because it allows floating the heat sink above the light source mounting structure to improve air flows.

Response to Arguments
Applicant's arguments with respect to claims 1 and 11 have been considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claims 1 and 11, applicant/s argue,
Nishimori ‘679 describes a light source unit including a light source supporter (13) including fins (4-1 to 4-24 and 10-1 to 10-12). Nishimori ‘104 describes a light source apparatus including a light source supporter (14), a heat sink (15), and a fan 
However, none of the cited references describes fins that extend from first peripheral edges located between light source units to second peripheral edges forming a mounting portion on which a suction mechanism is mounted. While Nishimori "679 describes fins within the structure of the light source supporter (13), these fins extend within the plane of the light source supporter and do not extend to a mounting portion where the fan is mounted. In Nishimori ‘104. the fins of heat sink (15) extend toward the fan, but do not include peripheral edges located between light sources. Likewise, Mart includes vanes (112) facing the fan, but these vanes do not include peripheral edges located between light source units.
That is, while the cited references each have various fin/vane configurations for heat dissipation, none of these references describes or suggests fins that extend between first peripheral edges located between light source units and second peripheral edges on which a fan is mounted. Instead, the prior art would suggest to one of ordinary skill in the art the use of separate heat dissipation structures - one between the light source units and another one near the fan.
Accordingly, Nishimori ‘679. Nishimori ‘104, and Mart do not render obvious that “the plurality of fins are stacked in a direction perpendicular to a direction in which the suction mechanism sucks the heated air through the plurality of fins such that the fins extend from the first peripheral edges between the at least two of the plurality of light source units to second peripheral edges of the fins at the first mounting portion on which the suction mechanism is mounted, and cooling air 
Examiner respectfully disagrees.  Best interpretation of applicant/s arguments above results in the claim limitation/s at issue requiring physical contact between the second peripheral edges of the fins and the fan mounting portion.  On the other hand, claim 1 (and 11) recites: “the fins extend from the first peripheral edges between the at least two of the plurality of light source units to second peripheral edges of the fins at the first mounting portion on which the suction mechanism is mounted.”  There is nothing the claim language above that requires physical contact between the second portion peripheral edges of the fins, the first mounting portion, and the fan.  Merriam-Webster Online dictionary defines “at” as: 1) used as a function word to indicate presence or occurrence in, on, or near; 2) used as a function word to indicate the goal of an indicated or implied action or motion; 3) used as a function word to indicate that with which one is occupied or employed; 4) used as a function word to indicate situation in an active or passive state or condition; 5) used as a function word to indicate the means, cause, or manner
sold at auction; 6a) used as a function word to indicate the rate, degree, or position in a scale or series; b) used as a function word to indicate age or position in time.  None of the above definitions of “at” requires an interpretation of physical contracts of the above elements.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882